Appeal from an order of the Supreme Court at Special Term (Miner, J.), entered December 24, 1980 in Albany County, which denied defendant’s motion for a change of venue from Albany County to either New York County or Richmond County. Plaintiff State of New York commenced this action to recover the sum of $4,278.63 for services rendered to defendant’s son at the Willowbrook Developmental Center during the period from January 1,1973 to April 30, 1977. Subsequently, defendant moved, pursuant to CPLR 510 (subd 3), for a change of the place of trial from Albany County to New York County or Richmond County, and his motion was denied. The present appeal ensued. We hold that the challenged order of Special Term should be affirmed. Absent a clear showing that it constitutes an abuse of discretion, a court’s ruling on a motion under CPLR 510 (subd 3) should not be disturbed (Kucich v Leibowitz, 68 AD2d 1002), and here there has been no such showing. Although most of defendant’s proposed witnesses apparently reside near New York City rather than near Albany, it likewise appears that, in addition to defendant and his son, most of these witnesses are past and present employees of plaintiff. Moreover, it is conceded that the action was properly instituted in Albany County, the location of plaintiff’s principal office, and it is likely that a speedier trial can be had in Albany County than in either New York County or Richmond County (cf. Greenberg v Pine Hollow Standardbred Sale & Mgt. Corp., 76 AD2d 952). Under these circumstances, the denial of defendant’s motion should be sustained. Order affirmed, with costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.